 
FIFTH AMENDMENT TO LEASE




AGREEMENT entered into this 8th day of May, 2013 between WCS-333 SOUTH STREET,
INC. (hereinafter, the “Landlord”), a Massachusetts corporation having a
principal place of business at 55 Lake Avenue North, Worcester,
Massachusetts  01665 and, ADVANCED MICROSENSORS CORPORATION, a New York
corporation having a principal place of business at 333 South Street,
Shrewsbury, MA  01545 (the “Tenant”).




FACTUAL BACKGROUND


Tenant currently leases from Landlord a portion of Landlord’s premises  located
at 333 South Street, Shrewsbury, MA by lease dated July 1, 2006, as it has been
amended, extended or renewed from time to time (hereinafter, the
“Lease”).  Tenant currently owes Landlord One Million Five Hundred Thirty-Nine
Thousand Four Hundred Seventy-Four and 35/100 Dollars ($1,539,474.35) in
delinquent payments due under the Lease (the “Overdue Lease Payments”), which
figure consists of base rent and other payments.  Tenant plans to enter into a
credit facility agreement (the “Loan”) with Hercules Technology Growth Capital,
Inc., a Maryland  corporation having a usual place of business at 400 Hamilton
Avenue, Suite 310, Palo Alto, CA  94301  (the “Lender”) which will enable Tenant
to pay the Overdue Lease Payments.  The Lease term is due to expire on June 30,
2013 with no further extension options.  As a condition of its Loan to Tenant,
the Lender requires that the Lease have provisions to extend the Lease term for
up to an additional three and one-half (3.5) years with the first such extension
period to commence on July 1, 2013 (the “Extension”).   Landlord is willing to
grant such Extension effective only upon receipt of the Overdue Lease Payments
in full and on certain terms and conditions.  The parties desire to set forth
such terms and conditions of such an Extension.
 
NOW, THEREFORE, the parties mutually agree as follows:


1.           EXTENDED TERM.                                           Upon
payment to and receipt by Landlord of the Overdue Lease Payments, the term of
the Lease is hereby extended for one (1) year commencing July 1, 2013 and ending
on June 30, 2014, which shall become the new Termination Date (the “2013-2014
Extension”).


2.            OPTIONS TO
EXTEND.                                                      Provided the
closing occurs, and provided that Tenant is in full compliance with all material
obligations under the Lease, the term of the Lease may be extended for a
one-year period from July 1, 2014 to June 30, 2015 (“2014-15 Option Term”) by
written notice given only in January, 2014 by Tenant to Landlord.  If the option
for the 2014-15 Option Term is exercised, and provided that Tenant remains in
full compliance with all material obligations under the Lease, the term may be
extended for an additional eighteen (18) months from July 1, 2015 to December
31, 2016 (“2015-16 Option Term”) by written notice given only in January,
2015.  Tenant must also be in compliance with all material obligations under the
Lease at the time of commencement of either Option Term, including without
limitation  the delivery to Landlord, or confirmation of extension of, a letter
of credit in the amount of Two Hundred  Thousand and no/100 Dollars
($200,000.00) in conformance with the provisions of Section 27 of the Lease.


Page 1 of 4
 

--------------------------------------------------------------------------------

 
3.           RENT AND OPERATING EXPENSES FOR EXTENSION PERIODS.  The base rent
and the Tenant’s Proportionate Share of Operating Expenses (“OPEX Share”) for
the above-referenced extension and option periods shall be increased as follows:




EXTENSION PERIODS
BASE RENT INCREASE FROM PRIOR LEASE YEAR*
PER S.F.RATE FOR  OPEX SHARE FOR OFFICE SPACE
PER S.F.RATE FOR  OPEX SHARE FOR LAB/CLEAN ROOMS
2013-14 Extension
1.5%
$4.88
$8.93
2014-15 Option Term
1.5%
$4.95
$9.06
2015-16 Option Term
1.5%
$5.03
$9.20



*Prior Lease Year shall mean the Lease Year prior to the relevant Extension or
Option Term.


4.           REPRESENTATION REGARDING UTILITIES.  Tenant hereby represents and
warrants that monthly utility payments in the amount of at least One Hundred Ten
Thousand and no/100 Dollars ($110,000.00) with appropriate increases are
included in the budget that Tenant has submitted to and been approved by Lender.


5.           TENANT RELEASE.  As a material inducement to the Landlord entering
into this Agreement, Tenant, on its behalf and on behalf of its successors and
assigns, hereby irrevocably and unconditionally releases, acquits and forever
discharges the Landlord, its officers, directors, employees, successors and
assigns (collectively, the “Released Parties”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, which the Tenant now has or ever had against
the any of the Released Parties from the beginning of the world through the date
of execution of this agreement, including without limitation any claim which
Tenant may relating to its tenancy at 333 South Street, Shrewsbury, MA.


6.           LENDER.                      (a)  The Landlord covenants and agrees
to send a copy of any notice of default under the Lease, as amended hereby, to
Hercules at the same time the same is sent to the Tenant.  Anything in the Lease
to the contrary notwithstanding, Hercules shall have 30 days in which to cure
any default that may exist, and the Landlord will accept such performance from
Hercules.  In addition, if the Tenant fails to give notice of a Lease extension
as set forth herein, the Landlord shall give notice of the same to Hercules,
which shall be allowed to give such notice on behalf of the Tenant for 15 days
after Hercules receives such notice from the Landlord.  This clause shall apply
to each assignee of Hercules of which written notice is given by Hercules to the
Landlord.  In the event that the Loan is satisfied in full, this paragraph 6
shall cease to be applicable.


Page 2 of 4
 

--------------------------------------------------------------------------------

 
(b)  Notwithstanding the foregoing, Hercules shall have no obligation to cure a
default on behalf of the Tenant and shall have no obligation to extend the term
of the Lease.  However, in the event that Hercules cures any default under the
Lease or gives notice to extend the Lease on behalf of the Tenant, Hercules
shall not be: (a) liable for any act or omission of the tenant; (b)  subject to
any claims, offsets, defenses or counterclaims which Landlord might have against
the Tenant; (c) bound by any rent or additional rent owed by Tenant to the
Landlord;  (d)  bound by any amendment or modification of the Lease made without
the written consent of Lender; or (f)  bound by any covenant to undertake or
complete any improvement to or restoration of the premises or the property.




7.           MISCELLANEOUS.   Except as amended herein, the Lease shall remain
in full force and effect.  Any references to the “Lease” shall, upon complete
execution and delivery of this Fifth Amendment, mean the Lease as amended by
this Fifth Amendment.  This amendment is to be interpreted pursuant to the laws
of the Commonwealth of Massachusetts, but without regard to its choice of laws
provisions.




[signature page is next]

Page 3 of 4
 
 

--------------------------------------------------------------------------------

 









EXECUTED as a sealed instrument the day and year first above-written.


Witness:                        WCS-333 SOUTH STREET, INC.


         /s/                                                                    
by:         /s/                                                       
                             Robert Jenal, President




         ADVANCED MICROSENSORS CORPORATION




        
/s/                                                                                                                    by:        
/s/                                                       





Page 4 of 4
 
 

--------------------------------------------------------------------------------

 
